Name: Council Decision (EU) 2018/1552 of 28 September 2018 on the position to be taken, on behalf of the European Union, within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, with regard to the adoption of the EU-Azerbaijan Partnership Priorities
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 2018-10-17

 17.10.2018 EN Official Journal of the European Union L 260/20 COUNCIL DECISION (EU) 2018/1552 of 28 September 2018 on the position to be taken, on behalf of the European Union, within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, with regard to the adoption of the EU-Azerbaijan Partnership Priorities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part (1) (the Agreement) was signed on 22 April 1996 and entered into force on 1 July 1999. (2) Pursuant to Article 81 of the Agreement, the Cooperation Council established by the Agreement may make appropriate recommendations for the purpose of attaining the objectives of the Agreement. (3) The Cooperation Council will adopt the Recommendation on the EU-Azerbaijan Partnership Priorities by written procedure. (4) It is appropriate to establish the position to be taken on the Union's behalf within the Cooperation Council with regard to the adoption of the EU-Azerbaijan Partnership Priorities, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Cooperation Council established by the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, with regard to the adoption of the EU-Azerbaijan Partnership Priorities, shall be based on the draft Recommendation of the Cooperation Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) OJ L 246, 17.9.1999, p. 3. DRAFT RECOMMENDATION No 1/2018 OF THE EU-AZERBAIJAN COOPERATION COUNCIL of ¦ on the EU-Azerbaijan Partnership Priorities THE EU-AZERBAIJAN COOPERATION COUNCIL, Having regard to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, (1) and in particular Article 81 thereof, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part (the Agreement) was signed on 22 April 1996 and entered into force on 1 July 1999. (2) In accordance with Article 81 of the Agreement, the Cooperation Council may make appropriate recommendations for the purpose of attaining the objectives of the Agreement. (3) In accordance with Article 98 of the Agreement, the Parties to the Agreement are to take any general or specific measures required to fulfil their obligations under the Agreement and are to see to it that the objectives set out in the Agreement are attained. (4) The review of the European Neighbourhood Policy proposed a new phase of engagement with partners, allowing a greater sense of ownership by both sides. (5) The European Union and Azerbaijan wish to consolidate their partnership by agreeing on a set of priorities for the period 2018-2020 with the aim of supporting and strengthening the resilience and stability of Azerbaijan. (6) The Parties to the Agreement have therefore agreed on the text of the EU-Azerbaijan Partnership Priorities, which will support the implementation of the Agreement, focusing cooperation on commonly identified shared interests, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Article 1 The Cooperation Council recommends that the Parties to the Agreement implement the EU-Azerbaijan Partnership Priorities, as set out in the Annex (+). Article 2 This Recommendation shall take effect on the day of its adoption. Done at Brussels, For the Cooperation Council The European Union The Republic of Azerbaijan (1) OJ EU L 246, 17.9.1999, p. 3. (+) + ST 11898/18.